Kiley, J. (dissenting):
When plaintiff’s intestate became a .member of defendant, appellant herein, in August, 1894, article 11 of the constitution was in force, and provided, so far as pertinent here, as follows: “But in case any member shall fail to so designate [a beneficiary], by will or otherwise, to whom said sum shall be paid, the sums above mentioned shall be paid to the heirs at law.” No effort or action was made or taken to change that article until 1912, eighteen years after the nbw deceased *614member had joined said union or association. The rights claimed for here were vested, by lapse of time, under appellant’s constitution, when the amendment relied upon was enacted. Appellant realized the danger manifest in that condition, and by the 7th paragraph of its answer affirmatively alleges: “ That if the said article [article 11] as so pleaded was in full force and effect as referred to in paragraph ' Second ’ of this defense, no claim in writing, verified by the claimant, to such beneficiary money was made by any person or persons who were or claimed to be, the designated beneficiary or beneficiaries of the said Mary E. Tierney, or by the heirs or legal representatives of a person or persons who were or claimed to be the designated beneficiary or beneficiaries of the said Mary E. Tierney, within one year after the death of the said Mary E. Tierney;” While there is a tentative recognition of the soundness of plaintiff’s claim, avoidance is sought on the ground of alleged absence of any alleged legal claim made thereunder. A claim was made by the husband within the year; he was her natural representative and later by proceedings duly had became legal as well as natural in his representative capacity. I do not understand such position is looked upon as sufficient to defeat the judgment obtained by the plaintiff. The question of the vested right being or not being destroyed by the alleged amendment is the paramount issue. I can find nowhere that the constitution provides that its amendments shall have retroactive effect, and in the absence of such provision such amendment is prospective. That plaintiff’s intestate had a vested interest was recognized in the constitution, when the right was given to will away the rights she had in the union which had ripened into money value. Each case presents its own facts; but I think the majority .of adjudication is in favor of protecting vested rights. This was a contractual relation and rights under it could not be limited or cut down by subsequent action, unless the contract provided it could be done in language unmistakable and at the same time understandable. Such reservation does not appear to have been entered in this contract. {Beach v. Supreme Tent K.. of M., 177 N. Y. 100; Pfeifer v. Supreme Lodge B. S. B. Soc., 173 id. 418; Bottjer v. Supreme Council, 78 App. Div. 546.)
*615It will be recalled that this policy was worth $500 as it stood, without any other act on the part of the insured, except to pay dues, which was done, when the amendment is claimed to have destroyed this evidence of value. I cannot approve of such interpretation nor result.
The judgment should be affirmed, with costs.
Judgment of the County Court reversed, and judgment of the City Court affirmed, with costs in all courts.